Rule 1920.72. Form of Complaint. Affidavit under § 3301(c) or § 3301(d) of the
Divorce Code. Counter-affidavit. Waiver of Notice of Intention to Request Decree
under § 3301(c) and § 3301(d).

                                            ***

      (d)   The affidavit required by § 3301(d) of the Divorce Code and
[Rule]Pa.R.C.P. No. 1920.42(a)(2) shall be substantially in the following form:

                                         (Caption)

                                         NOTICE

      If you wish to deny any of the statements set forth in this affidavit, you must file a
[counteraffidavit]counter-affidavit within [twenty]20 days after this affidavit has been
served on you or the statements will be admitted.

                         AFFIDAVIT UNDER SECTION 3301(d)
                              OF THE DIVORCE CODE

                                                           insert date
      1.    The parties to this action separated on                     [ and have
continued to live separate and apart for a period of at least two years].
      2.    Check (a) or (b):

            (a)   The date of separation was prior to December 5, 2016, and the
parties have continued to live separate and apart for a period of at least two
years.
            (b)   The date of separation was on or after December 5, 2016, and
the parties have continued to live separate and apart for a period of at least one
year.

      [2]3. The marriage is irretrievably broken.
      [3]4. I understand that I may lose rights concerning alimony, division of
property, lawyer’s fees or expenses if I do not claim them before a divorce is granted.

      I verify that the statements made in this affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.

Date: __________                   __________________________________
                                   [Plaintiff/Defendant](PLAINTIFF) (DEFENDANT)
       (e)(1) The counter-affidavit prescribed by [Rule]Pa.R.C.P. No. 1920.42(d)(2) for
a divorce under § 3301(c) of the Divorce Code shall be substantially in the following
form[ in a § 3301(c) divorce]:

                                         (Caption)

                       COUNTER-AFFIDAVIT UNDER § 3301(c)
                            OF THE DIVORCE CODE

       I wish to claim economic relief which may include alimony, division of property,
lawyer’s fees or expenses or other important rights.

       I understand that I must file my economic claims with the prothonotary in writing
and serve them on the other party. If I fail to do so before the date set forth on the
Notice of Intention to Request Divorce Decree, the divorce decree may be entered
without further notice to me, and I shall be unable thereafter to file any economic claims.

      I verify that the statements made in this counter-affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904, relating to unsworn falsification to authorities.

Date: __________                          __________________________________
                                          (PLAINTIFF) (DEFENDANT)

  [NOTICE: IF YOU DO NOT WISH TO CLAIM ECONOMIC RELIEF, YOU SHOULD
                   NOT FILE THIS COUNTER-AFFIDAVIT.]

    NOTICE: IF YOU DO NOT WISH TO CLAIM ECONOMIC RELIEF, YOU
SHOULD NOT FILE THIS COUNTER-AFFIDAVIT.

             (2)    The counter-affidavit prescribed by [Rule]§ 3301(d) of the Divorce
Code and Pa.R.C.P. No. 1920.42(d)(2) shall be substantially in the following form[ in a
§ 3301(d) divorce]:

                                         (Caption)

                       COUNTER-AFFIDAVIT UNDER § 3301(d)
                            OF THE DIVORCE CODE

       1.     Check either (a) or (b):

              (a)    I do not oppose the entry of a divorce decree.


                                            2
                (b)     I oppose the entry of a divorce decree because[ (Check (i), (ii), (iii)
or all)]:

        Check (i), (ii), (iii) or all:

                      (i)     The parties to this action have not lived separate and apart
        for [a period of at least two years]the required separation period: two years
        for parties that separated prior to December 5, 2016, and one year for
        parties that separated on or after December 5, 2016.
                      (ii)    The marriage is not irretrievably broken.
                      (iii)   There are economic claims pending.

        (2)     Check (a), (b) or (c):

               (a)    I do not wish to make any claims for economic relief. I understand
that I may lose rights concerning alimony, division of property, lawyer’s fees or
expenses if I do not claim them before a divorce is granted.
               (b)    I wish to claim economic relief which may include alimony, division
of property, lawyer’s fees or expenses or other important rights.

     I UNDERSTAND THAT IN ADDITION TO CHECKING (b) ABOVE, I MUST
ALSO FILE ALL OF MY ECONOMIC CLAIMS WITH THE PROTHONOTARY IN
WRITING AND SERVE THEM ON THE OTHER PARTY. IF I FAIL TO DO SO BEFORE
THE DATE SET FORTH ON THE NOTICE OF INTENTION TO REQUEST DIVORCE
DECREE, THE DIVORCE DECREE MAY BE ENTERED WITHOUT FURTHER
NOTICE TO ME, AND I SHALL BE UNABLE THEREAFTER TO FILE ANY ECONOMIC
CLAIMS.

                (c)     Economic claims have been raised and are not resolved.

      I verify that the statements made in this counter-affidavit are true and correct. I
understand that false statements herein are made subject to the penalties of 18 Pa.C.S.
§ 4904 relating to unsworn falsification to authorities.

Date: __________                             __________________________________
                                             (PLAINTIFF) (DEFENDANT)

     NOTICE: IF YOU DO NOT WISH TO OPPOSE THE ENTRY OF A DIVORCE
DECREE AND YOU DO NOT WISH TO MAKE ANY CLAIM FOR ECONOMIC RELIEF,
YOU SHOULD NOT FILE THIS COUNTER-AFFIDAVIT.

                                              ***


                                                3